      Case 1:19-cv-00020-SPW-TJC Document 58 Filed 08/10/21 Page 1 of 3



Michael L. Rausch
Evan M.T. Thompson
BROWNING, KALECZYC, BERRY & HOVEN P.C.
Liberty Center, Suite 302
9 Third Street North
Great Falls, MT 59401
Phone: 406.4030041
Fax: 406.453.1634
E-mail: mike@bkbh.com / evan@bkbh.com

Attorneys for Individual Defendants

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISON


                                          Case No. CV-19-20 102-BLG-SPW-
TAMMY WILHITE,                                          TJC

            Plaintiff,                     INDIVIDUAL DEFENDANTS’
                                           MOTION FOR JUDGMENT ON
      v.                                    THE PLEADINGS AND TO
                                             DISMISS FOR FAILURE
PAUL LITTLELIGHT, LANA THREE                   TO STATE A VALID
IRONS, HENRY PRETTY ON TOP,                      RICO CLAIM
SHANNON BRADLEY, and CARLA
CATOLSTER

            Defendants.

TAMMY WILHITE,

                   Plaintiff,
vs.

UNITED STATES,

                   Defendant.

                                      1
     Case 1:19-cv-00020-SPW-TJC Document 58 Filed 08/10/21 Page 2 of 3




      Defendants, Paul Littlelight, Lana Three Irons, Henry Pretty On Top,

Shannon Bradley, and Carla Catolster (collectively hereinafter “Defendants”),

through counsel, pursuant to Federal Rules of Civil Procedure 12(c) and 12(b)(6),

respectfully move this Court for judgment on the pleading or an order dismissing

Plaintiff’s Complaint for the reason the Complaint fails to state a claim on which

relief can be granted because Plaintiff has not presented a valid Racketeer

Influenced Corrupt Organizations Act (“RICO”) claim. Pursuant to Local Rule

7.1(c)(1), Counsel for Plaintiff and the United States have been contacted and they

have indicated that Plaintiff objects to this Motion and that the United States does

not. A Brief in Support of this Motion is filed contemporaneously herewith.

      DATED this 10th day of August, 2021.
                           BROWNING, KALECZYC, BERRY & HOVEN, P.C.


                           By /s/ Evan M.T. Thompson
                              Evan M.T. Thompson
                              Michael L. Rausch

                           Attorneys for Individual Defendants




                                         2
     Case 1:19-cv-00020-SPW-TJC Document 58 Filed 08/10/21 Page 3 of 3



                         CERTIFICATE OF SERVICE

      I hereby certify that on the 10th day of August, 2021, a true copy of the
foregoing was served:

Via ECF to the following parties:

D. Michael Eakin
Eakin, Berry & Grygiel, PLLC
P.O. Box 2218
Billings, MT 59103
John Heenan
Heenan & Cook, PLLC
1631 Zimmerman Trail, Suite 1
Billings, MT 59102
Victoria Francis, Tyson M. Lies and John M. Newman
United States Attorney's Office, United States Attorney's Office and U.S.
Attorney's Office
U.S. Atorney's Office
P.O. Box 8329
Missoula, MT 59807, 2929 3rd Avenue N.
Suite 400
P.O. Box 1478
Billings, MT 59101 and PO Box 8329
Missoula, MT 59807




                            /s/ Evan M.T. Thompson
                           BROWNING, KALECZYC, BERRY & HOVEN, P.C.




                                          3
